Casey, J.
Appeal from a judgment of the Supreme Court (Kane, J.), entered May 31, 1994 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner failed to establish that a writ of habeas corpus is the appropriate remedy for the claims which arise out of his prior conviction (see, People ex rel. Graham v McClellan, 182 AD2d 872, appeal dismissed 80 NY2d 892).
Mikoll, J. P., Mercure, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.